                                         Case 3:20-cv-07697-MMC Document 114 Filed 03/26/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CHRISTOPHER GEORGE SIBLEY, et                 Case No. 20-cv-07697-MMC
                                         al.,
                                  8
                                                        Plaintiffs,                    ORDER VACATING HEARING;
                                  9                                                    GRANTING DEFENDANT VIKING
                                                  v.                                   PUMP, INC.’S MOTION TO DISMISS
                                  10
                                         AIR AND LIQUID SYSTEMS
                                  11     CORPORATION, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14         Before the Court is defendant Viking Pump, Inc.’s (“Viking Pump”) “Motion to

                                  15   Dismiss for Lack of Personal Jurisdiction,” filed March 4, 2021.

                                  16         The Court having read and considered the moving papers, no opposition having

                                  17   been filed,1 and good cause appearing, the Motion is hereby GRANTED, and plaintiffs’

                                  18   claims against Viking Pump are hereby DISMISSED without prejudice.

                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: March 26, 2021
                                                                                               MAXINE M. CHESNEY
                                  22                                                           United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27         1
                                                 In light thereof, the hearing scheduled for April 9, 2021, is hereby VACATED.
                                  28
